DETAILED ACTION
This detailed action is in response to the application filed on July 3, 2019, and any subsequent filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in Figure 2B the word "bad" appears to be a misspelling of "bed" and Figures 2A and 2B do not comply with the requirements for  well-defined and sufficiently dense and dark lines, numbers, and letters detailed in 37 CFR 1.84(l).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The abstract of the disclosure is objected to because of undue length.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
On page 4, the last sentence of the second paragraph requires a period;
On page 8, the description of Figure 1 indicates an "air life intake pipe" yet the remainder of the description provides no further definition leaving the meaning unclear;
On page 10, paragraph 2, the description recites "air 12" yet on page 11, paragraph 1, the description recites "air nozzle 12";
On page 10, paragraph 4, the description recites "filtering system 22" yet on page 11, paragraph 1, the description recites "filtering media 22"; and,
On page 11, paragraph 1, the description recites "drainage channel 23" yet on page 11, paragraph 2, the description recites "drainage layer 23."  
Appropriate correction is required.
Claim Objections
Claims 1, 2, 5, and 11 are objected to because of the following informalities:  
In Claim 1, clause (c), a space is required in the limitation "airlifted" to be consistent with the limitation "air lifting" in clause (a);
In Claim 2, the use of "m" and "mm" should be replaced with the appropriate units;
In Claim 5, clause (b), a space is required in the limitation "airlift" to be consistent with the limitation "air lifting" also in clause (b) and in Claim 1; and,
In Claim 11, clause (b), a space is required in the limitation "airlift" to be consistent with the limitation "air lifting" also in clause (b) and in Claim 1. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, and 11 each recite a flow rate sufficiently low to retain marine fauna yet the claims and specification do not provide any guidance as to a flow rate that would meet the claimed criteria, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, the limitation will be interpreted as any flow rate through a filter media.
The term "small" in Claims 1, 5, and 11 is a relative term which renders the claims indefinite.  The term "small" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus the term renders the claims indefinite.  For purposes of examination, the limitation will be interpreted as retaining any size marine fauna.
Claim 2 recites a flow rate yet provides specific units which appear to be a velocity as supported by the specification (Page 4/Paragraph 2 (hereinafter "Pg/Pr")).  For purpose of examination, the claim will be interpreted as any flow rate through the filter media.
Claim 10 recites the limitation "sea water intake pipe" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "reverse osmosis membrane" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites a dilute brine yet does not provide any information as to where this stream originates rendering the claim indefinite.
Claim 16 recites the limitation "existing pipelines" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites that "at least one reverse osmosis membrane comprises an array of pressure vessels" yet does not recite any structure that would allow a single porous membrane to be utilized as a single pressure vessel or an array of pressure vessels.
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 10, 12-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katz, U.S. Publication No. 2017/0349455 (hereinafter "Katz").
Applicant's claims are directed towards a device.
Regarding Claims 10, 12-16, 18 and 19, Katz discloses an apparatus for the desalination of sea water, the apparatus comprising (a) a sea water intake unit level (Fig. 3, items 36,38, Abstract, Pg3/Pr45, Pg4/Pr50,51); (b) a disused offshore platform located in the sea (Figs. 2, 3, item 10, Pg1/Pr2,12, Pg2/Pr15, Pg3/Pr46, Pg4/Pr49, Pg10/Pr112), the platform supporting at least one semi-permeable membrane for receiving sea water from the sea water intake pipe, the at least one semi-permeable membrane providing desalinated product water and brine (Fig. 3, item 43, Fig. 10, item 102, Abstract, Pg3/Pr44-45, Pg4/Pr52, Pg7/Pr82, Pg8/Pr84); and (c) a pipeline to deliver the desalinated product water directly or indirectly to land (Fig. 3, items 49, 51, Pg3/Pr44, Pg4/Pr54, Pg7/Pr81).
Additional Disclosures Included:  Claim 12: wherein a pre-treatment filter unit is included on the offshore platform for treating the sea water prior to its delivery to the semi-permeable membranes (Figs. 3, 7, items 41, 75, Pg4/Pr52, Pg5/Pr63, Pg6/Pr71,72).  Claim 13: wherein at least part of the offshore platform provides a reservoir for sea water, the reservoir being in fluid communication with the intake pipe and having a filter media supported on a drainage channel to provide a pre-treatment unit (Figs. 3, 7, items 75, 80, 82, Pg6/Pr72).  Claim 14: wherein the offshore platform is provided on multiple levels with the pre-treatment unit provided on a lower level and the reverse osmosis membrane provided on an upper level (Fig. 3 (note different levels of pretreatment unit 41 lower than levels of reverse osmosis membranes 43), Pg4/Pr49,52 (note different levels of platform Claim 15: wherein an outlet is provided to deliver diluted brine from the offshore platform to the sea surrounding the platform (Fig. 3, item 50, Fig. 11, item 116, Pg4/Pr55, Pg8/Pr85).  Claim 16: wherein existing pipelines of the offshore platform deliver desalinated product water to land (Pg7/Pr81, Pg11/Pr121).  Claim 18: wherein the at least one semi-permeable membrane is a reverse osmosis membrane (Pg4/Pr52).  Claim 19: wherein the at least one reverse osmosis membrane comprises an array of pressure vessels containing multiple reverse osmosis membranes (Figs. 3, 11, items 43, 111, Pg2/Pr12,15, Pg3/Pr44, Pg8/Pr85).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Katz, U.S. Publication No. 2017/0349455 (hereinafter "Katz") in view of Kondo, U.S. Publication No. 2007/0166171 (hereinafter "Kondo").
Applicant's claims are directed towards a method and a device.
Regarding Claims 1-4, Katz discloses a method for delivering sea water to a water treatment plant (Abstract, Pg3/Pr44), the method comprising the steps of (a) a vertical pipe having at least one sea water inlet at a depth below sea level (Fig. 3, items 36,38, Abstract, Pg3/Pr45, Pg4/Pr50,51) and lifting sea water in the pipe to a height above sea level (Fig. 3, items 36, 38, Pg4/Pr50,51); (b) passing at least part of the sea water through a pre-treatment filter media at a flow rate sufficiently low to retain small fish, eggs and other small marine life in another part of the sea water above the filter media (Figs. 3, 7, items 41, 75, Pg4/Pr52, Pg5/Pr63, Pg6/Pr71,72; see also 112(b) analysis above); (c) discharging the small fish, eggs and other marine life to the sea with a proportion of the lifted seawater (Figs. 3 (note discharge 50), 7 (note unfiltered water above filter media 80), 14 (note discharge 170), Abstract (note discharge), Pg2/Pr15, Pg3/Pr44, Pg4/Pr54-55, Pg5/Pr66, Pg9/Pr97); and (d) delivering the remaining proportion of sea water comprising the pre-treated filter water to a treatment plant (Fig. 3 (note piping between pretreatment filters 41 and 42 and reverse osmosis filters 43), Pg4/Pr52).
Katz does not disclose delivering air to at least one inlet and air lifting sea water, the depth of the inlet below sea level being sufficient to promote air lifting of the sea water to said height above sea level.
Regarding Claims 5, 6, and 8, Katz discloses a sea water intake unit (Abstract, Pg3/Pr44) comprising (b) a substantially vertical pipe and at least one sea water inlet provided in sea water at depth below sea level (Fig. 3, items 36,38, Abstract, Pg3/Pr45, Pg4/Pr50,51), delivering from an anterior of the vertical pipe the sea water through the vertical pipe to a height above sea level (Fig. 3, items 36, 38, Pg4/Pr50,51); (c) a pre-
Katz does not disclose (a) a source of air; or (b) a substantially vertical pipe having at least one air inlet, said source of air delivering air to an anterior of the vertical pipe to airlift the sea water through the vertical pipe to a height above sea level, the depth of the inlet below sea level being sufficient to promote air lifting of the sea water to said height above sea level.
Regarding Claim 11, Katz discloses the apparatus for the desalination of sea water as claimed in Claim 10 (see 102(a)(1) analysis above) wherein the sea water intake unit comprises (b) a substantially vertical pipe having at least one sea water inlet provided in sea water at depth below sea level (Fig. 3, items 36,38, Abstract, Pg3/Pr45, Pg4/Pr50,51), delivering from an anterior of the vertical pipe the sea water through the vertical pipe to a height above sea level (Fig. 3, items 36, 38, Pg4/Pr50,51); (c) a pre-treatment filter unit 
Katz does not disclose (a) a source of air; or (b) a substantially vertical pipe having at least one air inlet, said source of air delivering air to an anterior of the vertical pipe to airlift the sea water through the vertical pipe to a height above sea level, the depth of the inlet below sea level being sufficient to promote air lifting of the sea water to said height above sea level.
Kondo also relates to a method that includes moving water up a vertical tube and disclose a source of air delivering air to at least one inlet at an anterior end of a vertical pipe for air lifting water (Fig. 1, Abstract, Pg1/Pr3), the depth of the inlet below water level being sufficient to promote air lifting of the water to said height above the water level (Fig. 1, Abstract, Pg1/Pr3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the method disclosed by Katz with the air lift pump disclosed by Kondo because the air lift pump provides continuous flow provided the liquid level does not fall (Pg1/Pr4), and Katz discloses using pumps to raise water from the ocean which level does not fall (Fig. 3, Pg3/Pr41, Pg5/Pr59,65) and using height differentials and adjustable height inlets for favorable processing conditions (Pg3/Pr48, Pg4/Pr51, Pg5/Pr59,61).
Additional Disclosures Included:  Claim 2: wherein the flow rate of the water passing through the filter media is less than 0.01 m per second or less than 10 mm per second (Katz, Fig. 3 (note flow from inlet 38 to filter media within container 41); Abstract; see also 112(b) analysis above).  Claim 3: periodically backwashing said filter media (Katz, Pg6/Pr71).  Claim 4: wherein the rate of flow of sea water is highest during air lifting of the water and diminishes with each subsequent step to the discharge of the water to the sea (Katz, Figs. 3 (note discharge 50), 14 (note discharge 170), Abstract (note discharge), Pg2/Pr15, Pg3/Pr44, Pg4/Pr54-55, Pg5/Pr66, Pg9/Pr97 (note each discharge from initial intake of sea water reduces flow rate)).  Claim 6: wherein the substantially vertical pipe is in fluid communication with a reservoir comprising the pre-treatment filter unit (Katz, Figs. 3, 7, item 75, Pg6/Pr72), the reservoir being in fluid communication with the discharge pipe (Katz, Fig. 3) and wherein the reservoir is provided with a filter media with a drainage channel below for flow of the filtered water to the delivery pipe for delivery to the treatment plant (Katz, Fig. 7, items 80, 82, Pg6/Pr72).  Claim 8:.
Claims 7, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Katz, U.S. Publication No. 2017/0349455 (hereinafter "Katz") in view of Kondo, U.S. Publication No. 2007/0166171 (hereinafter "Kondo") as applied to Claim 6 (for Claim 7), Claim 5 (for Claim 9), and Claim 11 (for Claim 17) above, and further in view of Liberman, International Publication No. WO2017/212371A1 (hereinafter "Liberman").
Applicant's claims are directed towards a device.
Regarding Claim 7, the combination of Katz and Kondo discloses the sea water intake unit as claimed in Claim 6 wherein the pre-treatment unit includes a cleaning apparatus for cleaning of the filter media (Katz, Pg5/Pr66), except the cleaning apparatus comprising a local backwashing system for cleaning discrete portions of the filter media consecutively, to eventually backwash the whole volume of the filter media.
Liberman also relates to desalination plant for sea water and discloses the cleaning apparatus comprising a local backwashing system for cleaning discrete portions of the filter media consecutively, to eventually backwash the whole volume of the filter media (Figs. 2, 3, 6, items 40, 50, Pg7/Pr3, Pg8/Pr2,4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the cleaning apparatus disclosed by the combination of Katz and Kondo with the specific backwashing system disclosed by Liberman because, according to Liberman, the system "does not require does not require massive structural adaptations" and allows for a lower water level above the filter media which simplifies construction (Pg9/Pr1).
Regarding Claims 9 and 17, the combination of Katz and Kondo discloses the sea water intake unit as claimed in Claim 5 and an apparatus as claimed in Claim 11.
The combination of Katz and Kondo does not disclose wherein the discharge pipe has a gradient of at least 30° off vertical.
Liberman also relates to desalination plant for sea water and discloses wherein the discharge pipe has a gradient of at least 30° off vertical (Figs. 2 and 4 (note horizontal orientation of outlet having valve 30), Abstract, Pg7/Pr3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the flared discharge disclosed by the combination of Katz and Kondo with the discharge pipe have a gradient of at least 30° off vertical disclosed by Liberman because, according to Liberman, the allow organisms to exit the reservoir (Abstract, Pg7/Pr3) and avoid the problem of harm to marine life identified by Katz (Pg1/Pr10, Pg14/Pr158), a goal shared by Liberman (Pg2/Pr5, Pg9/Pr3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585.  The examiner can normally be reached on Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK ORME/Primary Examiner, Art Unit 1779